UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4780



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHN CARMELLO MIRABILE,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(CR-03-374-L)


Submitted:   July 11, 2007                 Decided:   July 20, 2007


Before WILKINSON and KING, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Howard L. Cardin, CARDIN & GITOMER, P.A., Baltimore, Maryland, for
Appellant. Rod J. Rosenstein, United States Attorney, Martin J.
Clarke, Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John Mirabile pled guilty to one count of conspiracy to

distribute a controlled substance, 21 U.S.C. § 846 (2000), and was

sentenced to eighty-seven months imprisonment. Mirabile appeals,

claiming that the sentence imposed violates the Supreme Court’s

decision in United States v. Booker, 543 U.S. 220 (2005).                   The

Government asserts that Mirabile waived his right to appeal the

sentence by executing a valid and enforceable plea agreement

containing a waiver of appellate rights. We agree and dismiss the

appeal for that reason.

            A defendant may waive the right to appeal if that waiver

is knowing and intelligent. United States v. Blick, 408 F.3d 162,

169 (4th Cir. 2005); United States v. Broughton-Jones, 71 F.3d

1143, 1146 (4th Cir. 1995) (determining whether a waiver is knowing

and    intelligent   by   examining   the   background,    experience,      and

conduct of the defendant).       Generally, if the district court fully

questions a defendant regarding the waiver of his right to appeal

during the Fed. R. Crim. P. 11 colloquy, the waiver is both valid

and enforceable. United States v. Johnson, 410 F.3d 137, 151 (4th

Cir.),   cert.   denied,   126   S.Ct.   461   (2005);    United   States    v.

Wessells, 936 F.2d 165, 167-68 (4th Cir. 1991). The question of

whether a defendant validly waived his right to appeal is a

question of law that this court reviews de novo. Blick, 408 F.3d at

168.


                                   - 2 -
           We find that, based on our review of the record, the

district court fully complied with the requirements of Rule 11

during the plea colloquy and that Mirabile’s waiver of appellate

rights was knowing and intelligent.       Moreover, a plea agreement’s

appellate waiver accepted prior to Booker is not invalidated by the

Booker decision. Blick, 408 F.3d at 170-73; see also Johnson, 410

F.3d at 150-55.

           We therefore dismiss Mirabile’s appeal. We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               DISMISSED




                                  - 3 -